DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-7, 9-11, 13-16 and 18-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim 1 recites based on the first data and the second data, mapping, by the computer, the one or more applications to heat generation values of the infrastructure component; based on the mapping, determining, by the computer, a thermal load of the one or more applications on the infrastructure component using data analytics; based on the third data, identifying, by the computer, an execution priority for the one or more applications; and generating, by the computer, a correlative mapping between the execution priority and the thermal load of the one or more applications.
	The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by the computer”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by the computer” language, “mapping”, “determining”, “identifying” and “generating” in the context of this claim encompasses the user manually creating, identifying and documenting the execution priorities and thermal loads. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
	This judicial exception is not integrated into a practical application. In particular, the claim the additional element - retrieving, by a computer, from a centralized repository first data corresponding to I/O and processing activities of an infrastructure component executing one or more applications, second data corresponding to an application-to-infrastructure map, and third data corresponding to a business priority of the one or more applications. The computer is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of retrieving data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the retrieving step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
	Claims 2, 4-7 and 9 depend from claim 1 and recite the same abstract idea as claim 1. The additional claim elements in claim 2, 4-7 and 9 serve merely to extend the abstract idea (e.g. 2, 4 and 9) or add additional extra-solution activity (e.g. 2, 5-7 and 9).
	Claim 10 recites based on the first data and the second data, mapping, by the computer, the one or more applications to heat generation values of the infrastructure component; based on the mapping, determining, by the computer, a thermal load of the one or more applications on the infrastructure component using data analytics; based on the third data, identifying, by the computer, an execution priority for the one or more applications; and generating, by the computer, a correlative mapping between the execution priority and the thermal load of the one or more applications.
	The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by the computer”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by the computer” language, “mapping”, “determining”, “identifying” and “generating” in the context of this claim encompasses the user manually creating, identifying and documenting the execution priorities and thermal loads. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
	This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements - one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage devices, and program instructions stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising: retrieving, by a computer, from a centralized repository first data corresponding to I/O and processing activities of an infrastructure component executing one or more applications, second data corresponding to an application-to-infrastructure map, and third data corresponding to a business priority of the one or more applications. 
The one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage devices, and program instructions stored on at least one of the one or more storage devices and computer are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of saving and retrieving data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic components to perform the saving and retrieving steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
	Claims 11, 13-16 and 18 depend from claim 10 and recite the same abstract idea as claim 10. The additional claim elements in claim 11, 13-16 and 18 serve merely to extend the abstract idea (e.g. 2, 4 and 9) or add additional extra-solution activity (e.g. 2, 5-7 and 9).
	Claim 19 recites based on the first data and the second data, mapping, by the computer, the one or more applications to heat generation values of the infrastructure component; based on the mapping, determining, by the computer, a thermal load of the one or more applications on the infrastructure component using data analytics; based on the third data, identifying, by the computer, an execution priority for the one or more applications; and generating, by the computer, a correlative mapping between the execution priority and the thermal load of the one or more applications.
	The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by the computer”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by the computer” language, “mapping”, “determining”, “identifying” and “generating” in the context of this claim encompasses the user manually creating, identifying and documenting the execution priorities and thermal loads. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
	This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements - one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions comprising: program instructions to retrieve, by a computer, from a centralized repository first data corresponding to 1/0 and processing activities of an infrastructure component executing one or more applications, second data corresponding to an application-to-infrastructure map, and third data corresponding to a business priority of the one or more applications. 
	The one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media and the computer are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of saving and retrieving data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic components to perform the saving and retrieving steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Allowable Subject Matter
Claims 3, 8, 12, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Zimmermann et al. in U.S. Patent Publication 2014/0039683 teaches “A data center infrastructure management (DCIM) system having an infrastructure control fabric (ICF) subsystem for enabling a manager component of an independent computing device to communicate directly with the DCIM system” (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944. The examiner can normally be reached Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MISCHITA L HENSON/Primary Examiner, Art Unit 2857